The defendant's motion to quash the indictment in this case was not only a motion to quash the indictment, but was also a motion to quash the panel of petit jurors drawn for the term of court in which the defendant's case was set for trial. After hearing the testimony on the motion to quash both the grand jury panel and the petit jury panel, the judge sustained the motion so far as the petit jury panel was concerned, and quashed the panel, on the authority of Norris v. Alabama, 294 U.S. 587, 55 S.Ct. 579, 79 L.Ed. 1074. The judge found, as a fact, that there was, in the selection of the names in the general venire box and on the general venire list, the discrimination which the defendant complained of. But the judge refused to quash the indictment, or to quash the grand jury panel, from which the grand jury that found the indictment was drawn; and the judge stated, as his only reason for so ruling, that an indictment was merely an accusation, and that the judge was obliged to charge the jury, and did charge the jury, on the trial of the case, that the mere *Page 778 
presentment of an indictment was not evidence of guilt. The distinction which the judge drew, between the petit jury panel and the grand jury panel, was contrary to the ruling of the Supreme Court in Carter v. Texas, 177 U.S. 442, 447, 20 S.Ct. 687, 44 L.Ed. 839, 841, and the several decisions there cited. We must bear in mind that the grand jury panel, in this case, was taken from the same general venire list and general venire box that the petit jury panel was taken from. Therefore, when the judge quashed the petit jury panel because of the invalidity in the selection of the names that were placed in the general venire box and on the general venire list, his ruling had the effect of annulling the grand jury panel, which was drawn from the same list of names in the general venire box.
As an original proposition, I defer to the judgment of the judge of the district court, in his finding of fact with regard to the selection of the names for the general venire list.